PD-1096-15
                                 PD-1096-15                      COURT OF CRIMINAL APPEALS
August 25, 2015
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 8/21/2015 5:07:40 PM
                                                                   Accepted 8/25/2015 4:47:12 PM
                              CCA CASE NO. ___________________                     ABEL ACOSTA
                        COURT OF APPEALS CASE NO. 13-14-00088-CR                           CLERK


     TROY ANTHONY JENKINS                         §    IN THE COURT OF
                                                  §
     VS.                                          §    CRIMINAL APPEALS FOR
                                                  §
     STATE OF TEXAS                               §    THE STATE OF TEXAS

                          PRO SE MOTION TO EXTEND TIME TO FILE
                           PETITION FOR DISCRETIONARY REVIEW

    TO THE HONORABLE JUSTICES OF SAID COURT:

             Now comes TROY ANTHONY JENKINS, Appellant in the above styled and

    numbered cause, and moves this Court to grant an extension of time to file his petition

    for discretionary review, pursuant to Rule 10.5 of the Texas Rules of Appellate Procedure,

    and for good cause shows the following:

             1.    The deadline for filing a petition for discretionary review is AUGUST 24,

    2015.

             2.    The length of the extension sought is 60 days to OCTOBER 24, 2015.

             3.    The facts relied on to reasonably explain the need for an extension:

             My attorney on direct appeal to the Thirteenth Court of Appeals provided me a copy

    of the court of appeals’ opinion on August 12, 2015. I will be working on this petition pro

    se and need time to get the record that was submitted to the Court of Appeals, research

    the law and prepare my petition for discretionary review.

             4.    There have been no previous extensions granted regarding the petition for

    discretionary review.

             5.    This case was on appeal to the Court of Appeals for the Thirteenth District of

    Texas.

             6.    The date of the Court of Appeals’ judgment is July 23, 2015.

             7.    The case number in the Court of Appeals is 13-15-00088-CR; The style of
the case in the Court of Appeals is Troy Anthony Jenkins v. The State of Texas.

       8.     No motions for rehearing were filed or addressed; No motions for rehearing

en banc were filed or addressed.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant

this Motion To Extend Time to File his petition for discretionary review, and for such other

and further relief as the Court may deem appropriate.

                                          Respectfully submitted,



                                                   /s/
                                          By:_________________________________________
                                              TROY ANTHONY JENKINS
                                              TDCJ No. 01921882
                                              John B. Connally Unit
                                              899 FM 632
                                              Kenedy, Texas 78119

                                              APPELLANT Pro Se
                             CERTIFICATE OF SERVICE

      This is to certify that on August ____, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Comal County,

Texas, via regular mail, facsimile and/or email.



                                             /s/
                                        Troy Anthony Jenkins